United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Oshkosh, WI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-1182
Issued: January 9, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On May 22, 2018 appellant filed a timely appeal from a May 1, 2018 merit decision of the
Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2
ISSUE
The issue is whether appellant has met her burden of proof to establish a left knee injury
causally related to the accepted February 17, 2018 employment incident.

1

5 U.S.C. § 8101 et seq.

2
The Board notes that, following the May 1, 2018 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

FACTUAL HISTORY
On February 17, 2018 appellant, then a 52-year-old mail carrier, filed a traumatic injury
claim (Form CA-1) alleging that she sustained a left knee injury that day when her grippers got
caught while she was putting them on in the performance of duty. She noted that she fell on cement
and that she was unable to put weight on her left knee. Appellant stopped work and sought medical
attention that day.
In a partial February 17, 2018 return to work report -- emergency department/urgent care
note, Lisette C. Brown, a certified physician assistant, noted that appellant had fallen that day.
Initial encounter diagnoses of closed nondisplaced longitudinal fracture of left patella, closed
nondisplaced transverse fracture of left patella, and effusion of left knee were provided.
In a February 19, 2018 return to work note, Dr. Loren M. Potter, an osteopath and
orthopedic surgeon, indicated that appellant was seen in the clinic and unable to return to work.
He estimated that it would be eight weeks before appellant could return to work.
By development letter dated March 19, 2018, OWCP informed appellant that the evidence
of record was insufficient to establish her traumatic injury claim. It advised her of the type of
medical and factual evidence needed and provided a questionnaire for her completion. OWCP
afforded appellant 30 days to submit the necessary evidence.
In an April 6, 2018 report, Dr. Timothy J. Bergan, an osteopath and preventive medicine
specialist, noted a February 17, 2018 date of injury. He diagnosed a left patellar fracture, which
he opined was work related. Dr. Bergan indicated that appellant could return to work with
restrictions on April 9, 2018.
By decision dated May 1, 2018, OWCP denied appellant’s claim. It found that the medical
evidence of record was insufficient to establish causal relationship between the diagnosed left
patellar fracture and the accepted February 17, 2018 employment incident.
LEGAL PRECEDENT
A claimant seeking benefits under FECA3 has the burden of proof to establish the essential
elements of his or her claim, including the fact that the individual is an employee of the United
States within the meaning of FECA, that the claim was filed within the applicable time limitation,
that an injury was sustained while in the performance of duty as alleged, and that any disability or
specific condition for which compensation is claimed are causally related to the employment
injury. These are the essential elements of each and every compensation claim regardless of
whether the claim is predicated on a traumatic injury or an occupational disease.4

3

See supra note 1.

4
C.P., Docket No. 18-0665 (issued November 8, 2018); C.S., Docket No. 08-1585 (issued March 3, 2009); Elaine
Pendleton, 40 ECAB 1143 (1989).

2

To determine if an employee sustained a traumatic injury in the performance of duty,
OWCP begins with an analysis of whether fact of injury has been established. Generally, fact of
injury consists of two components that must be considered in conjunction with one another. The
first component is whether the employee actually experienced the employment incident that
allegedly occurred.5 The second component is whether the employment incident caused a personal
injury.6 An employee may establish that an injury occurred in the performance of duty as alleged,
but fail to establish that the disability or specific condition for which compensation is being
claimed is causally related to the injury.7
Causal relationship is a medical question that generally requires rationalized medical
opinion evidence to resolve the issue.8 A physician’s opinion on whether there is causal
relationship between the diagnosed condition and the implicated employment factor(s) must be
based on a complete factual and medical background.9 Additionally, the physician’s opinion must
be expressed in terms of a reasonable degree of medical certainty and must be supported by
medical rationale, explaining the nature of the relationship between the diagnosed condition and
appellant’s specific employment factor(s).10
ANALYSIS
The Board finds that appellant has not established a left knee injury causally related to the
accepted February 17, 2018 employment incident.
On the date of injury appellant sought treatment from Ms. Brown, a certified physician
assistant. Reports from physician assistants, however, have no probative value as those healthcare
providers are not considered physicians as defined under FECA.11 Consequently, her report is
insufficient to establish appellant’s claim.12
On February 19, 2018 Dr. Potter indicated that appellant would be unable to return to work
for approximately eight weeks. However, he did not provide an opinion regarding whether

5

Id.

6

Id.; see also John J. Carlone, 41 ECAB 354 (1989).

7

See K.C., Docket No. 17-1693 (issued October 29, 2018); Shirley A. Temple, 48 ECAB 404, 407 (1997).

8

See K.C., id.; Robert G. Morris, 48 ECAB 238 (1996).

9

See K.C., id.; Victor J. Woodhams, 41 ECAB 345, 352 (1989).

10

C.O., Docket No. 10-0189 (issued July 15, 2010).

11

David P. Sawchuk, 57 ECAB 316, 320 n.11 (2006) (lay individuals such as nurses, physician assistants, and
physical therapists are not competent to render a medical opinion under FECA). See also M.M., Docket No. 16-1617
(issued January 24, 2017).
12

J.L., Docket No. 18-0698 (issued November 5, 2018); L.M., Docket No. 18-0473 (issued October 22, 2018).

3

appellant sustained a diagnosed condition causally related to the accepted employment injury.
Therefore, Dr. Potter’s opinion is of no probative value in establishing appellant’s claim.13
In his April 6, 2018 report, Dr. Bergan diagnosed a left patellar fracture, which he opined
was work related. While he noted the correct date of injury, he failed to provide a history of
appellant’s injury. Medical opinions based on an incomplete or inaccurate history are of limited
probative value.14 Additionally, Dr. Bergan offered only a general conclusion on causal
relationship. He did not offer a rationalized medical explanation regarding causal relationship
between the diagnosed conditions and the February 17, 2018 employment incident. A mere
conclusion without necessary rationale explaining why the physician believes that a claimant’s
accepted employment incident resulted in the diagnosed condition is insufficient to establish
appellant’s claim.15
An award of compensation may not be based on surmise, conjecture, speculation, or on the
employee’s own belief of causal relationship.16 Appellant’s honest belief that her February 17,
2018 fall caused a medical condition does not constitute medical evidence sufficient to establish
causal relationship.17 As she has not submitted rationalized medical evidence establishing a left
knee injury causally related to the accepted employment incident, she has not met her burden of
proof to establish her claim.18
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish a left knee injury
causally related to the accepted February 17, 2018 employment incident.

13

See L.B., Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018).

14

C.L., Docket No. 14-1585 (issued December 16, 2014); J.R., Docket No. 12-1099 (issued November 7, 2012);
Douglas M. McQuaid, 52 ECAB 382 (2001).
15

D.O., Docket No. 18-0086 (issued March 28, 2018).

16

See B.A., Docket No. 17-1130 (issued November 24, 2017); S.S., 59 ECAB 315 (2008); J.M., 58 ECAB 303
(2007); Donald W. Long, 41 ECAB 142 (1989).
17

See J.S., Docket No. 17-0967 (issued August 23, 2017).

18

T.O., Docket No. 18-0139 (issued May 24, 2018).

4

ORDER
IT IS HEREBY ORDERED THAT the May 1, 2018 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: January 9, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

